Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. Applicant argues that “Obesity” is not represents by Large of the cited references. However Sareen traches, BMD body measurement devices and with this the conclusion of obesity could be made as well.  The original reference Okusu in the event that a dog or pet is not large but rated and put in the system as Large then the conclusion here would also be that the pet would be obese, and this is how large represents obesity in certain situation. The BMD device of Sareen would tell all those measurements applicant argues about. Claim 2 is clear on what applicant is claiming and arguing and has more details therefore it is objected as allowable and the obesity part here contains the details of how the look up would work. For these reasons the same rejection applies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable Okusu (US 20160081650) in view of Sareen (US 2016/0088284).
As per claims 1, and 13-14 Okusu teaches, a health management apparatus, method and A non-transitory computer-readable storage comprising: an acquisition unit that acquires an obesity parameter indicating a degree of obesity of a target subject (Okusu, fig.4 showing diagnosis of the target subject which would be a pet in this case, large would represent obesity) and a bone parameter indicating a degree of bone strength of the target subject (Okusu, fig.4 showing some bone parameters as well) and to control the output of the information ( Okusu,  fig.4 showing the output of the information). 
Okusu doesn’t clearly teach, Sareen teaches, a first derivation unit that derives a health condition of the target subject on the basis of a correlation between the obesity parameter and the bone parameter (Sareen, ¶[0452] “the system may use a method whereby a correlation is made between BSI BMD biometrics and obesity-related disease as collected by a non-BSI BMD, and can follow the same or similar steps as previously shown in the examples above.”  Body Measurement Devices (BMD) includes bone parameters, see ¶[0170] “bones”); and an output control unit that performs control to output the health condition (Sareen, ¶[0454] “owing the correlation between those measurements and obesity-related disease were used to show that health risks can be determined via BSI BMD biometrics of scan subjects not participating in the studies.” The health risks are the health conditions).
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Okusu with Sareen’s ability to correlate the obesity parameter and the bone parameter. 
The motivation would have been to be able to have more information on the subject. 

As per claim 10, Okusu in view of Sareen teaches, of the health management apparatus according to claim 1, wherein the obesity parameter and the bone parameter are calculated on the basis of a radiographic image obtained by performing radiography for the target subject using a stacked radiation detector (Okusu, fig.4 showing radiation image, taken in fig.4).
As per claim 11, Okusu in view of Sareen teaches, the health management apparatus according to claim 1, wherein the obesity parameter is any one of weight, a body-fat percentage, or a body mass index and the bone parameter is any one of bone mass or bone density (Sareen, ¶[0452] “the system may use a method whereby a correlation is made between BSI BMD biometrics and obesity-related disease as collected by a non-BSI BMD, and can follow the same or similar steps as previously shown in the examples above.”  Body Measurement Devices (BMD) includes bone parameters, see ¶[0170] “bones” ).
As per claim 12, Okusu in view of Sareen teaches, the health management apparatus according to claim 1, wherein the target subject is a pet (Okusu, fig.1 showing pet as the subject).

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art specifically did not teach “a health condition table in which the health condition corresponding to each of a plurality of divided regions obtained by dividing a coordinate region in which the obesity parameter is disposed on one of a vertical axis and a horizontal axis and the bone parameter is disposed on the other axis has been registered and outputs the health condition table to the first derivation unit, wherein the first derivation unit derives the health condition corresponding to the divided region in which an intersection point of the obesity parameter and the bone parameter of the target subject is present from the health condition table.” A related prior art is Karsenty (US 2004/0202652) in ¶[0058] where different values for getting obesity values and done formation parameters but not obtaining a chart connecting both of them to codes to different health conditions. Similar manner to Ki Chul (US 2012/00293800) where in fig.1 body composition units 140 and 150 as output would have all this data available to the user. However, there is no correlating the specific obesity information and bone information into a chart with codes to identify different health conditions of a pet. In other words, the prior art does teach getting those two values however not organizing them in a manner which a health illness is then identified. This is beneficial as an owner of a pet can act and know that they are closer to a health condition depending on where they are on the chart and act earlier on and prevent a bigger health issue.  This is important as someone with a higher bone density is not necessary obese and someone with low bone density might have an obesity problem as well, so correlating both of these is important to prevent future illness.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/